Citation Nr: 9909869	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to January 29, 1992, 
for the grant of special monthly pension.

(The issues of entitlement to exclusion of the veteran's 
income in determining his improved pension amount and 
entitlement to the annual pension rate specified in 
38 U.S.C.A. § 1521(d) (West 1991) in addition to the annual 
pension rate specified in 38 U.S.C.A. § 1521(e) are addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1950 to January 1954. 
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted special monthly pension at the rate 
specified in 38 U.S.C.A. § 1521(e) based on having one 
disability rated as permanently and totally disabling and 
additional disabilities rated as 60 percent or more 
disabling, effective January 29, 1992.  The veteran perfected 
an appeal of that decision pertaining to the effective date 
assigned for the grant of special monthly pension.

In an August 1994 rating decision the RO increased the rate 
of special monthly pension to that specified in 38 U.S.C.A. 
§ 1521(d) based on the need for regular aid and attendance 
and assigned an effective date of January 29, 1992, for the 
increase in the rate of special monthly pension.  The veteran 
has also perfected an appeal of the August 1994 decision in 
terms of the effective date assigned for the increase in the 
special monthly pension.

The Board notes that in his September 1994 notice of 
disagreement the veteran asserted that he was entitled to 
service connection for undefined disabilities.  Although 
service connection for a psychiatric disorder and 
degenerative arthritis was denied by the RO in January 1982, 
the veteran appears to be again raising the issue of service 
connection for his disabilities.  This issue has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues 
that are raised for the first time on appeal should be 
referred to the RO for appropriate action).


FINDINGS OF FACT

1.  The Board denied entitlement to special monthly pension 
in May 1985 and March 1989, and those decisions became final.

2.  The veteran again claimed entitlement to special monthly 
pension in August 1989.

3.  The evidence does not show that the veteran was 
housebound, or that he had one disability rated as 
permanently and totally disabling and additional disabilities 
rated as 60 percent or more disabling prior to January 29, 
1992.

4.  The evidence does not show that the veteran was 
bedridden, unable to dress, bathe, or feed himself, attend to 
the wants of nature, or protect himself from the hazards of 
his environment, or that he required the frequent adjustment 
of a special prosthetic or orthopedic appliance prior to 
January 29, 1992.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on being housebound or having one disability rated as 
permanently and totally disabling and additional disabilities 
rated as 60 percent or more disabling were not met prior to 
January 29, 1992.  38 U.S.C. §§ 4003, 4004 (1988), 
38 U.S.C.A. §§ 1502(c), 1521(e), 5110(a), (West 1991); 
38 C.F.R. § 20.1100 (1989), 38 C.F.R. §§ 3.351, 3.401(a) 
(1998).

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance were not met 
prior to January 29, 1992.  38 U.S.C. §§ 4003, 4004 (1988), 
38 U.S.C.A. §§ 1502(b), 1521(d), 5110(a), (West 1991); 
38 C.F.R. §  20.1100 (1989), 38 C.F.R. §§ 3.351, 3.352(a), 
3.401(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence shows that the veteran claimed entitlement to VA 
non-service connected pension benefits in September 1981, and 
in a January 1982 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes and denied entitlement to special 
monthly pension.  The veteran appealed the denial of special 
monthly pension, and in a May 1985 decision the Board denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.

The veteran again claimed entitlement to special monthly 
pension in April 1987, and in an April 1987 decision the RO 
again denied the claim.  The veteran appealed that decision, 
and in a March 1989 decision the Board again denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or for being housebound.

In June 1989 the veteran's spouse submitted a statement in 
which she reported that the veteran received aid and 
attendance at all times, and that he was totally and 
completely housebound.  In August 1989 the veteran submitted 
a statement in which he claimed to be entitled to special 
monthly pension based on the need for regular aid and 
attendance or for being housebound.  He stated that he was 
trying to obtain medical evidence in support of his claim, 
but that he had no such evidence because he could not find a 
physician who would make house calls.  Neither the veteran 
nor his wife provided any detailed information relevant to 
his physical limitations in their June or August 1989 
statements.

On January 29, 1992, the veteran's representative submitted a 
claim for special monthly compensation due to massive 
obesity, heart disease, degenerative joint disease, and a 
psychiatric disorder.  The representative also submitted an 
April 1987 treatment record showing that the veteran 
complained of low back pain, but provides no clinical 
findings, other than a reference to deep tendon reflexes, 
pertaining to his various disabilities.

The veteran was scheduled for VA examinations in March and 
December 1992, for which he failed to report.  He was again 
scheduled for VA examinations in April 1993, which were 
completed.  The report of an April 1993 VA psychiatric 
examination resulted in a diagnosis of personality disorder, 
not otherwise specified.  The report of the April 1993 VA 
medical examination, which was requested in order to 
determine whether the veteran was in need of regular aid and 
attendance, shows that he was massively obese, weighing 
333 pounds.  He appeared for the examination in a wheelchair, 
and required assistance in rising from the chair.  His gait 
could not be evaluated because he could only take one or two 
steps.  His wife reported that he used a walker at home to go 
to the bathroom and occasionally outside.  Examination 
revealed evidence of chronic venous insufficiency in both 
lower extremities, varicose veins, and no deep tendon 
reflexes in the lower extremities.  Although the examiner was 
unable to fully evaluate the veteran's musculoskeletal 
system, he noted that there were no abnormalities in the 
joints.  

The veteran's wife reported that he did very little for 
himself, and that she sometimes had to feed him, but that he 
ambulated around the house with a walker.  Following the 
examination the physician also provided the opinion that the 
veteran had a severe personality problem, with marked 
hostility and narcissistic and manipulative aspects.  The 
physician also stated that the veteran's major disability 
pertained to his extreme obesity and the inability to be 
motivated to care for himself.  The physician further stated 
that the veteran did not take care of himself, but not 
because he was unable to do so.

As previously stated, in a June 1993 rating decision the RO 
granted entitlement to special monthly pension in accordance 
with 38 U.S.C.A. § 1521(e) (the housebound rate) based on the 
veteran having one disability rated as permanently and 
totally disabling and additional disabilities rated as 
60 percent disabling.  The grant of special monthly pension 
was based on the following disability ratings: a 100 percent 
rating for massive exogenous obesity; a 60 percent rating for 
degenerative arthritis of the cervical, thoracic, and lumbar 
spine and the post-operative residuals of a lumbar 
laminectomy; a 30 percent rating for a personality disorder 
and anxiety reaction with conversion reaction, by history; 
30 percent ratings for venous insufficiency of each lower 
extremity; a 10 percent rating for degenerative arthritis of 
the knees; and a 10 percent rating for chronic obstructive 
pulmonary disease.  The veteran had been previously granted 
service connection for a scar on the left middle finger and 
the residuals of a fracture of the right radius, both rated 
as noncompensable.  

The RO assigned an effective date for the special monthly 
pension of January 29, 1992, based on the date of receipt of 
the claim from the veteran's representative.  The RO also 
denied entitlement to special monthly pension based on the 
need for regular aid and attendance.

In an August 1993 statement the veteran claimed to be 
entitled to special monthly pension retroactive to 1978.  In 
a September 1993 statement his wife reported that he required 
assistance in getting out of bed or a chair or walking, and 
that he spent most of his time in bed.  She stated that he 
went to the bathroom by himself and fed himself.

Private medical reports dated in December 1993 show that the 
veteran was hospitalized for the treatment of pain in his 
penis with severe swelling, which were attributed to mild 
congestive heart failure.  His relevant history included two 
lumbar laminectomies and a gastrectomy due to ulcers.  He 
reported having difficulty getting around due to his previous 
injuries, but was able to do so.

The veteran was provided a VA social survey in June 1994, the 
report of which shows that his wife and son assisted him in 
dressing, ambulating about the house, using a urinal, and 
bathing.  His wife reported that she did all of the meal 
preparation, provided their transportation, assisted the 
veteran in getting in and out of the vehicle, and performed 
his personal grooming.  She stated that he was unable to 
leave the house or walk unassisted.

Based on the June 1994 social survey, in an August 1994 
rating decision the RO granted the veteran special monthly 
pension based on the need for regular aid and attendance.  
The RO assigned an effective date of January 29, 1992, for 
the increase in his pension rate, based on the date of 
receipt of the representative's claim for special monthly 
pension.

In his September 1994 notice of disagreement the veteran 
claimed to be entitled to an effective date of February 1978 
for the grant of special monthly pension, because the onset 
of his disabilities occurred prior to 1978.  He claimed to 
have been seeking entitlement to special monthly pension for 
16 years, and that he was, therefore, entitled to 16 years of 
retroactivity.

II.  Laws and Regulations

Special monthly pension is payable if the veteran has a 
disability rated as permanent and total and an additional 
disability rated at 60 percent or more, or if he is 
permanently housebound due to his disability.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d).  The veteran will be found 
to be permanently housebound by reason of his disabilities if 
he is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d).

Special monthly pension is payable at a higher rate if the 
veteran is so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b) and 
(c).  The veteran will be found to be in need of regular aid 
and attendance if he is blind, in a nursing home, or if he is 
helpless to the extent that he is unable to dress or bathe 
himself; if he frequently needs adjustment of a prosthetic or 
orthopedic appliance that by the nature of the disability he 
is unable to perform without assistance; if he is unable to 
feed himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.352(a).  

A decision of the Board determining a matter on appeal is 
final, and that decision may not be reopened unless the 
Chairman orders reconsideration of that decision or it is 
shown that the decision was based on clear and unmistakable 
error.  38 U.S.C. §§ 4003, 4004 (1988) (recodified at 
38 U.S.C.A. §§ 7103, 7104 (West 1991)); 38 U.S.C.A. § 7111 
(West 1991); 38 C.F.R. § 20.1100 (1988).  The effective date 
of an award of special monthly pension shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.401(a).  

III.  Analysis

The veteran claims that he is entitled to an effective date 
in 1978 for the grant of special monthly pension.  He 
initially claimed entitlement to non-service connected 
pension benefits in September 1981.  An effective date prior 
to September 1981 is, therefore, precluded as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim).  

In May 1985 and March 1989 decisions the Board denied the 
veteran's claims of entitlement to special monthly pension, 
and those decisions became final.  38 U.S.C. §§ 4003, 4004 
(1988).  His September 1981 and April 1987 claims of 
entitlement to special monthly pension can be reopened only 
if he is granted reconsideration of those decisions by the 
Board, or if it is shown that they were based on clear and 
unmistakable error.  The veteran has not sought 
reconsideration of the decisions, nor has he petitioned the 
Board for a finding that they were based on clear an 
unmistakable error.  Board of Veterans' Appeals: Rules of 
Practice--Revision of Decisions on Grounds of Clear and 
Unmistakable Error, 64 Fed. Reg. 2131 (Jan. 13, 1999) (to be 
codified at 38 C.F.R. § Part 20).

Except as is provided in 38 C.F.R. § 3.400(o)(2) (1998), the 
effective date of an award of special monthly pension shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.401(a).  

Thirty-eight C.F.R. § 3.400(o)(2), provides that the 
effective date for a grant of increased compensation will be 
the earliest date as of which it was factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date otherwise, the 
effective date will be the date of claim.

The Court has interpreted the provisions of 38 C.F.R. 
§ 3.400(o)(2) together with the provisions of 38 C.F.R. 
§ 3.400(o)(1), as meaning that if it was factually 
ascertainable that the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
of the factually ascertainable evidence.  If the increase was 
factually ascertainable more than one year prior to the 
claim, the increase is effective as of the date of claim; and 
if the increase was factually ascertainable after the date of 
claim, the effective date is the date of increase.  Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(1998).

The veteran claimed entitlement to special monthly pension in 
August 1989.  No evidence was submitted showing that he met 
the requirements for special monthly pension, other than his 
generalized statements and those of his spouse that he was 
housebound and required aid and attendance.  These statements 
contained only the bald assertions that the veteran was 
entitled to aid and attendance and housebound benefits.  They 
did not contain the specific information needed to determine 
whether the veteran had disabilities that met the schedular 
requirements for an award of housebound benefits, or that he 
was housebound or in need of aid and attendance within the 
meaning of the applicable regulations.

It was not factually ascertainable that the veteran met the 
criteria for special monthly compensation until the 
examination in June 1994.  The Board finds, therefore, that 
it was not factually ascertainable that he was entitled to 
special monthly pension prior to January 29, 1992.  
Accordingly, the veteran is not entitled to special monthly 
compensation prior to that date.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against entitlement to 
an effective date prior to January 29, 1992, for the grant of 
special monthly pension.


ORDER

The appeal to establish an effective date prior to January 
29, 1992, for the grant of special monthly pension is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

